Pee Cueiam.
— Defendant-appellant Ryan raises but one issue on appeal. It concerns the legality of his sentence.
Ryan plead guilty to assault and battery. His sentence was for 180 days to be served from 8:00 A.M. each Sunday to 8:00 A.M. the following Tuesday until the time was completed. Ryan complained of the sentence in his motion to correct errors; accordingly, the trial judge modified the sentence making Ryan serve the period at one time.
There is no error for two reasons. First, the relief sought in the motion to correct errors was granted making the question moot. Second, the trial court may amend an erroneous sentence. Jacobs v. State (1972), 153 Ind. App. 102, 286 N.E.2d 224
Judgment affirmed.
Note. — Reported at 313 N.E.2d 351.